Title: From George Washington to Joseph Reed, 19 April 1779
From: Washington, George
To: Reed, Joseph



Dear Sir
Head Quarters Middle Brook 19th April 1779

I have been honored with yours of the 14th instant. I shall not fail to recommend to the Officer, who will command upon the Susquehannah, the cultivation of a good understanding between the setlers at Wyoming and the inhabitants of Northumberland County.
Upon estimating the Force necessary to be employed upon the intended Expedition, so as to give the most probable assurance of success, I find that it will require more troops than can possibly be spared from the Continental Army, without weakening our main Body to that degree, that it will be ever liable to be insulted, if not materially injured by the Enemy, should they move out—I am therefore under the necessity of making application to the State of Pennsylvania for the Aid of six hundred Militia including the Companies of Rangers, to continue in service three Months from the 1st of June, if the Laws or any power vested in the Executive Council will authorize the calling them out for so long a time. They must come provided with Arms, as, from the exhausted State of the Continental Magazines, they cannot be supplied from thence. You will oblige me by letting me know as early as possible whether this demand can be complied with fully in point of term of Service, and if not, for the longest time that the Men may be depended upon. They are to rendezvous at Sunbury by the 10th of May. I imagine the Western Militia will be called out upon this Service. They are infinitely to be preferred on many accounts, but particularly from their being used to the Indian mode of War, which is apt to make very fatal impressions upon men not acquainted with that kind of Enemy.
I would not presume to nominate the Officer who should take the command of this Body of Men: but I hope I shall stand excused, when I mention Brig: General Potter. From my knowledge of his abilities, and his acquaintance with the kind of service upon which these Men are to be employed, I should be very happy should the State think proper to confer the command upon him.
Upon the several hints given to me of the suspicions of Pattersons character, I have taken measures to prevent him from being mischievous should he be so inclined, and I have desired that Colo. Cox may give him a caution against making a needless parade of the employ which he is in. He has nothing to do with the Quarter Masters department.
If I may be allowed to form any judgment from the actual Returns and Reports of the Commissaries, of the Quantity of Flour in the Middle department, I should suppose that the Army must be much distressed for the Article of Bread, should such an exportation, as I imagine the State of Massachusetts will require, be allowed. If the quantity wanted to the Eastward is ascertained, the Commissary General can better determine whether any or what part of it can be spared without injury to the Service.
By a letter which I have received from General McIntosh dated at Fort Pitt the 3d instant, I have the pleasure to find that he had returned to that place, after having relieved Fort Laurens and thrown a proper supply of provision into it. He adds that he had found some of the Indian Tribes more freindly than he expected.
A cooperation by the troops at Fort Pitt and in that quarter not being deemed either very practicable or of much use, the Force, at present there, will remain. This I hope, with the assistance of the Militia, should there be occasion, will cover your Western Frontier and that of Virginia. I have the honor to be with the greatest Regard Yr Excellency’s Most obt Servt
Go: Washington
